Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claims 1-3, 5-14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10-12, and 14-20 of U.S. Patent No. 10,445,129 in view of Biemueller et al. (US 10,404,579) (hereinafter Biemueller).

The present application is a continuation of U.S. Patent No. 10,445,129, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3-8, 10-12, and 14-20 of U.S. Patent No. 10,445,129 contain, and have obvious substantially similar limitations of claims 1-3, 5-14, and 16-20 of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent No. 10,445,129

determining at least one of throughput and throttling information based on historical performance of transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center; and
2. The computer-implemented method of claim 1, wherein transferring the first virtual computing instance over the one of the plurality of paths based, at least in part, on the at least one of throughput and throttling information that is determined for the transfers over the plurality of paths comprises:
predicting, for each of the plurality of paths, a corresponding likelihood of success if the first virtual computing instance were transferred over the path based, at least in part, on the at least one of throughput and throttling 
transferring the first virtual computing instance over one of the plurality of paths based, at least in part, on the at least one of throughput and throttling information that is determined for the transfers over the plurality of paths.
transferring the first virtual computing instance over the one of the plurality of paths based, at least in part, on the predicted likelihood of success corresponding to the one of the plurality of paths.

3. The computer-implemented method of claim 2, wherein the predicting, for each of the plurality of paths, the corresponding likelihood of success includes:
determining a corresponding confidence score reflecting throughput and/or reliability of the path based, at least in part, on the at least one of throughput and throttling information that is determined for the one or more transfers over the path;

determining the corresponding likelihood of success based on the corresponding confidence score determined for the path and the current state of the network connection in the path.

5. The computer-implemented method of claim 1, further comprising, subsequent to the transfer of the first virtual computing instance:
determining at least one of throughput and throttling information associated with the transfer of the first virtual computing instance; and
storing the determined at least one of throughput and throttling information associated with the transfer of the first virtual computing instance in one or more databases.

6. The computer-implemented method of claim 5, further comprising, prior to the storing:

determining that a duration of the transfer of the first virtual computing instance over the one of the plurality of paths is longer than a threshold duration, wherein the storing is performed based on determining that the duration is longer than the threshold duration.

7. The computer-implemented method of claim 1, wherein the transfers of the one or more virtual computing instances over the plurality of paths includes transfers of dummy virtual computing instances used to test the plurality of paths.

8. The computer-implemented method of claim 1, further comprising, prior to initiating the transfer of the first virtual computing instance over the one of the plurality of paths, transferring a dummy virtual computing instance over the one of the plurality of paths, 

9. The computer-implemented method of claim 1, wherein the determined at least one of throughput and throttling information includes at least one of data insertion rate information, data delivery rate information, throttling events information, and window slam events information.

10. The computer-implemented method of claim 1, further comprising, predicting, for each of the plurality of paths, a corresponding likelihood of high throughput relative to another of the plurality of paths if the first virtual computing instance were transferred over the path based, at least in part, on the at least one of throughput and throttling 

11. The computer-implemented method of claim 1, wherein the virtual computing instance is a virtual machine.

12. A non-transitory computer-readable storage medium comprising instructions, which when executed by a computing system, causes the computing system to carry out operations for transferring a first virtual computing instance from a first data center to a second data center, the operations comprising:
determining at least one of throughput and throttling information based on historical performance of transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center; and
transferring the first virtual computing instance over one of the plurality of paths based, at least 
13. The non-transitory computer-readable storage medium of claim 12, wherein transferring the first virtual computing instance over the one of the plurality of paths based, at least in part, on the at least one of throughput and throttling information that is determined for the transfers over the plurality of paths comprises:
predicting, for each of the plurality of paths, a corresponding likelihood of success if the first virtual computing instance were transferred over the path based, at least in part, on the at least one of throughput and throttling information that is determined for one or more transfers over the path; and
transferring the first virtual computing instance over the one of the plurality of paths based, at least in part, on the predicted likelihood of success corresponding to the one of the plurality of paths.

determining a corresponding confidence score reflecting throughput and/or reliability of the path based, at least in part, on the at least one of throughput and throttling information that is determined for the one or more transfers over the path;
determining a current state of a network connection in the path; and
determining the corresponding likelihood of success based on the corresponding confidence score determined for the path and the current state of the network connection in the path.

16. The non-transitory computer-implemented method of claim 12, the operations further comprising, subsequent to the transfer of the first virtual computing instance:

storing the determined at least one of throughput and throttling information associated with the transfer of the first virtual computing instance in one or more databases.

17. The non-transitory computer-readable storage medium of claim 16, the operations further comprising, prior to the storing:
completing the transfer of the first virtual computing instance over the one of the plurality of paths; and
determining that a duration of the transfer of the first virtual computing instance over the one of the plurality of paths is longer than a threshold duration, wherein the storing is performed based on determining that the duration is longer than the threshold duration.




19. The non-transitory computer-implemented method of claim 12, wherein the determined at least one of throughput and throttling information includes at least one of data insertion rate information, data delivery rate information, throttling events information, and window slam events information.

20. A system, comprising:

a processor storing one or more applications, which, when executed on the processor, perform operations for transferring a first virtual computing instance from a first data center to a second data center, the operations comprising:
determining at least one of throughput and throttling information based on historical performance of transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center, and












transferring the first virtual computing instance over one of the plurality of paths based, at least in part, on the at least one of throughput and throttling information that is determined for the transfers over the plurality of paths.

determining at least one of throughput and throttling information associated with transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center;
generating, for each of the transfers of the one or more virtual computing instances, one or more histograms using the at least one of throughput and throttling information that is determined for the transfer;


predicting, for each of the plurality of paths, a corresponding likelihood of success if the first virtual computing instance were transferred over the path based, at least in part, on one or more distributions of samples in the histograms 





transferring the first virtual computing instance over one of the plurality of paths based, at least in part, on the predicted likelihood of success corresponding to the one of the plurality of paths.

3. The computer-implemented method of claim 1, wherein the predicting, for each of the plurality of paths, the corresponding likelihood of success includes:
determining a corresponding confidence score reflecting throughput and/or reliability of the path based, at least in part, on the one or more distributions of samples in the histograms generated for transfers of virtual computing instances over the path;

determining the corresponding likelihood of success based on the corresponding confidence score determined for the path and the current state of the network connection in the path.

4. The computer-implemented method of claim 1, further comprising, subsequent to the transfer of the first virtual computing instance:
determining at least one of throughput and throttling information associated with the transfer of the first virtual computing instance; and
storing the determined at least one of throughput and throttling information associated with the transfer of the first virtual computing instance in one or more databases.

5. The computer-implemented method of claim 4, further comprising, prior to the storing:

determining that a duration of the transfer of the first virtual computing instance over the one of the plurality of paths is longer than a predefined duration.



6. The computer-implemented method of claim 1, wherein the transfers of the one or more virtual computing instances over the plurality of paths includes transfers of dummy virtual computing instances used to test the plurality of paths.

7. The computer-implemented method of claim 1, further comprising, prior to initiating the transfer of the first virtual computing instance over the one of the plurality of paths, transferring a dummy virtual computing 




8. The computer-implemented method of claim 1, wherein the determined at least one of throughput and throttling information includes at least one of data insertion rate information, data delivery rate information, throttling events information, and window slam events information.

10. The computer-implemented method of claim 1, further comprising, predicting, for each of the plurality of paths, a corresponding likelihood of high throughput if the first virtual computing instance were transferred over the path based, at least in part, on one or more distributions of samples in the histograms generated for transfers of virtual computing instances over the path.



11. The computer-implemented method of claim 1, wherein the virtual computing instance is a virtual machine.

12. A non-transitory computer-readable storage medium comprising instructions, which when executed by a computing system, causes the computing system to carry out operations for transferring a first virtual computing instance from a first data center to a second data center, the operations comprising:
determining at least one of throughput and throttling information associated with transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center;
generating, for each of the transfers of the one or more virtual computing instances, one or 








predicting, for each of the plurality of paths, a corresponding likelihood of success if the first virtual computing instance were transferred over the path based, at least in part, on one or more distributions of samples in the histograms generated for transfers of virtual computing instances over the path; and
transferring the first virtual computing instance over one of the plurality of paths based, at least in part, on the predicted likelihood of success corresponding to the one of the plurality of paths.


determining a corresponding confidence score reflecting throughput and/or reliability of the path based, at least in part, on the one or more distributions of samples in the histograms generated for transfers of virtual computing instances over the path;
determining a current state of a network connection in the path; and
determining the corresponding likelihood of success based on the corresponding confidence score determined for the path and the current state of the network connection in the path.

15. The computer-implemented method of claim 12, the operations further comprising, subsequent to the transfer of the first virtual computing instance:

storing the determined at least one of throughput and throttling information associated with the transfer of the first virtual computing instance in one or more databases.

16. The computer-readable storage medium of claim 15, the operations further comprising, prior to the storing:
completing the transfer of the first virtual computing instance over the one of the plurality of paths; and
determining that a duration of the transfer of the first virtual computing instance over the one of the plurality of paths is longer than a predefined duration.




18. The computer-implemented method of claim 12, the operations further comprising, prior to initiating the transfer of the first virtual computing instance over the one of the plurality of paths, transferring a dummy virtual computing instance test over the one of the plurality of paths.

19. The computer-implemented method of claim 12, wherein the determined at least one of throughput and throttling information includes at least one of data insertion rate information, data delivery rate information, throttling events information, and window slam events information.

20. A system, comprising:

a processor storing one or more applications, which, when executed on the processor, perform operations for transferring a first virtual computing instance from a first data center to a second data center, the operations comprising:
determining at least one of throughput and throttling information associated with transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center,
generating, for each of the transfers of the one or more virtual computing instances, one or more histograms using the at least one of throughput and throttling information that is determined for the transfer,
predicting, for each of the plurality of paths, a corresponding likelihood of success if the first virtual computing instance were transferred over the path based, at least in part, on one or 
transferring the first virtual computing instance over one of the plurality of paths based, at least in part, on the predicted likelihood of success corresponding to the one of the plurality of paths.


Claim 1 of U.S. Patent No. 10,445,129 does not explicitly teach wherein the performance is a historical performance.

However, Biemueller teaches wherein the performance is a historical performance (col. 21, ll. 15-55 and col. 22, ll. 22-67 to col. 23, ll. 1-24).

Biemueller and claim 1 of U.S. Patent No. 10,445,129 are both concerned with virtual machine migrations. Claim 1 of U.S. Patent No. 10,445,129 teaches determining at least one of throughput and throttling information based on performance of transfers of one or more virtual computing instances while Biemueller teaches that the performance is a historical performance. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,445,129 in view of Biemueller because it would provide a way to predict whether or not a virtual machine is likely to successfully be migrated to a different location based on historical information.
As per claims 12 and 20, they have similar limitations as claim 1 and are therefore rejected using the same rationale.

Claims 4 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,445,129 in view of Biemueller respectively, and further in view of Abali et al. (US 2014/0208329) (hereinafter Abali as previously cited).

As per claim 4, claim 1 of U.S. Patent No. 10,445,129 and Biemueller do not explicitly teach wherein the throughput and throttling information comprises a collection of at least one of throughput data and throttling data of each of the transfers of the one or more virtual computing instances over the plurality of paths over multiple different time periods.

However, Abali teaches wherein the throughput and throttling information comprises a collection of at least one of throughput data and throttling data of each of the transfers of the one or more virtual computing instances over the plurality of paths over multiple different time periods (fig. 2-3 illustrate network bandwidth/throughput information versus time).

Abali and claim 1 of U.S. Patent No. 10,445,129 are both concerned with virtual machine migrations. Claim 1 of U.S. Patent No. 10,445,129 teaches determining at least one of throughput and throttling information based on performance of transfers of one or more virtual computing instances while Abali teaches multiple different time periods for virtual machine migrations. Therefore it would have been obvious to one of ordinary skill in the art before the 

As per claim 15, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Abali in view of Biemueller.

As per claim 1, Abali teaches a computer-implemented method of transferring a first virtual computing instance from a first data center to a second data center, comprising: determining at least one of throughput and throttling information based on transfers of one or more virtual computing instances over a plurality of paths from a host and a storage unit in the first data center to one or more hosts and one or more storage units in the second data center; and transferring the first virtual computing instance over one of the plurality of paths based, at least VMs are transferred over fast or slow paths/network connections based on the priority of the VM wherein a fast or slow path can be considered throughput, and additional constraints are also considered such as bandwidth throttling).

Abali does not explicitly teach wherein the performance of transfers is a historical performance of transfers.

However, Biemueller teaches wherein the performance of transfers is a historical performance of transfers (col. 21, ll. 15-55 and col. 22, ll. 22-67 to col. 23, ll. 1-24).

Biemueller and Abali are both concerned with virtual machine environments. Abali teaches determining a network path over which to transfer a virtual machine while Biemueller teaches determining a likelihood of success of transferring a virtual machine to a different location. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abali in view of Biemueller because it would provide a way to predict whether or not a virtual machine is likely to successfully be transferred to a different location.

As per claim 2, Biemueller teaches wherein transferring the first virtual computing instance over the one of the plurality of paths based, at least in part, on the at least one of throughput and throttling information that is determined for the transfers over the plurality of 

As per claim 3, Abali further teaches wherein the predicting, for each of the plurality of paths, the corresponding likelihood of success includes: determining a corresponding confidence score reflecting throughput and/or reliability of the path based, at least in part, on the at least one of throughput and throttling information that is determined for the one or more transfers over the path ([0050] and [0063] VMs are transferred over fast or slow paths/network connections based on the priority of the VM wherein a fast or slow path can be considered throughput i.e. the confidence score, and additional constraints are also considered such as bandwidth throttling); determining a current state of a network connection in the path ([0050] and [0063] VMs are transferred over fast or slow paths/network connections i.e. the current state of the path); and Biemueller teaches determining the corresponding likelihood of success based on the corresponding confidence score determined for the path and the current state of the network connection in the path (col. 21, ll. 15-35).

As per claim 4, Abali further teaches wherein the throughput and throttling information comprises a collection of at least one of throughput data and throttling data of each of the illustrate network bandwidth/throughput information for virtual machine migrations over time).

As per claim 5, Abali further teaches subsequent to the transfer of the first virtual computing instance: determining at least one of throughput and throttling information associated with the transfer of the first virtual computing instance ([0050]; [0063]; fig. 2-3); and Biemueller teaches storing the determined at least one of throughput and throttling information associated with the transfer of the first virtual computing instance in one or more databases (col. 21, ll. 36-55 and col. 22, ll. 22-38).

As per claim 6, Abali further teaches prior to the storing: completing the transfer of the first virtual computing instance over the one of the plurality of paths ([0051]-[0052] and [0067]); and determining that a duration of the transfer of the first virtual computing instance over the one of the plurality of paths is longer than a threshold duration, wherein the storing is performed based on determining that the duration is longer than the threshold duration ([0048], Table 1 comparison of different migration paths for VMs including different technologies and total and stop time durations for the respective migrations).

As per claim 9, Abali further teaches wherein the determined at least one of throughput and throttling information includes at least one of data insertion rate information, data delivery rate information, throttling events information, and window slam events information ([0050] and [0063] VMs are transferred over fast or slow paths/network connections based on the priority of the VM wherein a fast or slow path can be considered data delivery rate information, and additional constraints are also considered such as bandwidth throttling).

As per claim 10, Abali further teaches predicting, for each of the plurality of paths, a corresponding likelihood of high throughput relative to another of the plurality of paths if the first virtual computing instance were transferred over the path based, at least in part, on the at least one of throughput and throttling information that is determined for one or more transfers over the path ([0050] and [0063] VMs are transferred over fast or slow paths/network connections based on the priority of the VM wherein a fast or slow path can be considered throughput, and additional constraints are also considered such as bandwidth throttling).

As per claim 11, Abali further teaches wherein the virtual computing instance is a virtual machine ([0050] and [0063] VMs are transferred over fast or slow paths/network connections based on the priority of the VM wherein a fast or slow path can be considered throughput, and additional constraints are also considered such as bandwidth throttling).

As per claim 12, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abali in view of Biemueller as applied to claim 1 above in view of Zhang et al. (US 2016/0147552) (hereinafter Zhang as previously cited).

As per claim 7, Abali and Biemueller do not explicitly teach wherein the transfers of the one or more virtual computing instances over the plurality of paths includes transfers of dummy virtual computing instances used to test the plurality of paths.

However, Zhang teaches wherein the transfers of the one or more virtual computing instances over the plurality of paths includes transfers of dummy virtual computing instances used to test the plurality of paths ([0063] and [0080] dummy VMs are used and deployed for traffic considerations).

Zhang and Abali are both concerned with virtual machine environments. Abali teaches prioritizing virtual machine migrations over different speed network connections while Zhang teaches dummy virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abali and Biemueller in view of Zhang because it would provide traffic-aware virtual machine placement onto physical servers based on traffic demand thus optimizing and minimizing the total bandwidth utilization in the network.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abali in view of Biemueller in view of Zhang.

As per claim 8, Abali further teaches prior to initiating the transfer of the first virtual computing instance over the one of the plurality of paths, transferring a virtual computing instance over the one of the plurality of paths ([0050] and [0063] VMs are transferred over fast or slow paths/network connections i.e. the current state of the path), and Biemueller teaches wherein the transfer of the first virtual computing instance over the one of the plurality of paths is initiated based on success of the transfer of the virtual computing instance over the one of the plurality of paths (col. 21, ll. 15-55 and col. 22, ll. 22-67 to col. 23, ll. 1-24).

Abali and Biemueller do not explicitly teach dummy virtual machines.

However, Zhang teaches dummy virtual machines ([0063] and [0080] dummy VMs are used and deployed for traffic considerations).

Zhang and Abali are both concerned with virtual machine environments. Abali teaches prioritizing virtual machine migrations over different speed network connections while Zhang teaches dummy virtual machines. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abali and Biemueller in view of Zhang because it would provide traffic-aware virtual machine placement onto physical servers based on traffic demand thus optimizing and minimizing the total bandwidth utilization in the network.

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant’s arguments have been considered. Some of Applicant’s arguments are moot in view of the new grounds of rejections necessitated by Applicant’s most recent amendments. The remaining arguments below are found to be unpersuasive.

In the Remarks on pg. 8, Applicant requests that the double patenting rejection be held in abeyance. The examiner respectfully submits that MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

Related Prior Art Not Cited
Applicant’s Admitted Prior Art Background [0004] discusses that some components and network connections on a transfer path may be underperforming historically and may undermine a VM transfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021